UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.001-32679 International Coal Group, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 20-2641185 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 300 Corporate Centre Drive Scott Depot, West Virginia (Address of Principal Executive Offices) (Zip Code) (304)760-2400 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, everyInteractive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during thepreceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smallerreporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of theExchange Act. Large accelerated filer ¨Accelerated filer xNon-accelerated filer ¨Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) ofthe Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes¨ No ¨ APPLICABLE ONLY TO CORPORATE ISSUERS: Number of shares of the Registrant’s Common Stock, $0.01 par value, outstanding as of May 1, 2010—203,753,613. TABLE OF CONTENTS Page PART I—FINANCIAL INFORMATION Item1. Condensed Consolidated Financial Statements 3 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item3. Quantitative and Qualitative Disclosures About Market Risk 34 Item4. Controls and Procedures 34 PART II—OTHER INFORMATION Item1. Legal Proceedings 35 Item1A. Risk Factors 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 37 Item6. Exhibits 38 2 PART I Item1. Condensed Consolidated Financial Statements INTERNATIONAL COAL GROUP, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets (Unaudited) (Dollars in thousands, except per share amounts) March 31, December31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, net of allowances of $143 and $222 Inventories, net Deferred income taxes Prepaid insurance Income taxes receivable 17 Prepaid expenses and other Total current assets PROPERTY, PLANT, EQUIPMENT AND MINE DEVELOPMENT, net DEBT ISSUANCE COSTS, net ADVANCE ROYALTIES, net OTHER NON-CURRENT ASSETS Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ $ Short-term debt Current portion of long-term debt and capital lease Current portion of reclamation and mine closure costs Current portion of employee benefits Accrued expenses and other Total current liabilities LONG-TERM DEBT AND CAPITAL LEASE RECLAMATION AND MINE CLOSURE COSTS EMPLOYEE BENEFITS DEFERRED INCOME TAXES BELOW-MARKET COAL SUPPLY AGREEMENTS OTHER NON-CURRENT LIABILITIES Total liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY: Preferred stock–par value $0.01, 200,000,000 shares authorized, none issued — — Common stock–par value $0.01, 2,000,000,000 shares authorized, 203,798,127 and 203,788,179 shares issued and outstanding, respectively, as of March 31, 2010 and 172,820,047 and 172,812,726 shares issued and outstanding, respectively, as of December 31, 2009 Treasury stock ) ) Additional paid-in capital Accumulated other comprehensive income Retained deficit ) ) Total International Coal Group, Inc. stockholders’ equity Noncontrolling interest 61 61 Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See notes to condensed consolidated financial statements. 3 INTERNATIONAL COAL GROUP, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Operations (Unaudited) (Dollars in thousands, except per share amounts) Three months ended March31, REVENUES: Coal sales revenues $ $ Freight and handling revenues Other revenues Total revenues COSTS AND EXPENSES: Cost of coal sales Freight and handling costs Cost of other revenues Depreciation, depletion and amortization Selling, general and administrative Gain on sale of assets, net ) ) Total costs and expenses Income from operations INTEREST AND OTHER INCOME (EXPENSE): Loss on extinguishment of debt ) — Interest expense, net ) ) Total interest and other income (expense) ) ) Income (loss)before income taxes ) INCOME TAX (EXPENSE) BENEFIT ) Net income (loss) ) Net income attributable to noncontrolling interest — ) Net income (loss) attributable to International Coal Group, Inc. $ ) $ Earnings per share: Basic $ ) $ Diluted $ ) $ Weighted-average common shares outstanding: Basic Diluted See notes to condensed consolidated financial statements. 4 INTERNATIONAL COAL GROUP, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (Unaudited) (Dollars in thousands) Three months ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash from operating activities: Depreciation, depletion and amortization Loss on extinguishment of debt — Amortization and write-off of deferred finance costs and debt discount Amortization of accumulated employee benefit obligations (7 ) ) Compensation expense on share based awards Gain on sale of assets, net ) ) Provision for bad debt ) ) Deferred income taxes ) Changes in Assets and Liabilities: Accounts receivable ) ) Inventories ) Prepaid expenses and other Other non-current assets Accounts payable ) Accrued expenses and other ) ) Reclamation and mine closure costs ) Other liabilities Net cash from operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from the sale of assets 78 Additions to property, plant, equipment and mine development ) ) Withdrawals (deposits) of restricted cash ) Net cash from investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Repayments on short-term debt ) ) Borrowings on long-term debt — Repayments on long-term debt and capital lease ) ) Proceeds from convertible notes offering — Proceeds from senior notes offering — Proceeds from common stock offering — Repurchases of senior notes ) — Purchases of treasury stock ) (8 ) Debt issuance costs ) ) Net cash from financing activities NET CHANGE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ Supplemental information: Cash paid for interest (net of amount capitalized) $ $ Cash received for income taxes $ $ Supplemental disclosure of non-cash items: Issuance of common stock in exchange for convertible notes $ $ — Purchases of property, plant, equipment and mine development through accounts payable $ $ Purchases of property, plant, equipment and mine development through financing arrangements $ $ See notes to condensed consolidated financial statements. 5 INTERNATIONAL COAL GROUP, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) March 31, 2010 (Dollars in thousands, except per share amounts) (1) Basis of Presentation The accompanying interim condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial reporting and include the accounts of International Coal Group, Inc. and its subsidiaries (the “Company”) and its controlled affiliates. Significant intercompany transactions, profits and balances have been eliminated in consolidation. The Company accounts for its undivided interest in coalbed methane wells using the proportionate consolidation method, whereby its share of assets, liabilities, revenues and expenses are included in the appropriate classification in the financial statements. The accompanying interim condensed consolidated financial statements as of March 31, 2010 and for the three months endedMarch 31, 2010 and 2009, and the notes thereto, are unaudited. However, in the opinion of management, these financial statements reflect all normal, recurring adjustments necessary for a fair presentation of the results of the periods presented. The balance sheet information as of December31, 2009 has been derived from the Company’s audited consolidated balance sheet. These statements should be read in conjunction with the Company’s Annual Report on Form 10-K for the fiscal year ended December31, 2009. The results of operations for the three months endedMarch 31, 2010 are not necessarily indicative of the results to be expected for future quarters or for the year ending December31, 2010. (2) Summary of Significant Accounting Policies and General Subsequent Events—In February 2010, the Financial Accounting Standards Board ("FASB") issued Accounting Standards Update(“ASU”) 2010-09, Subsequent Events—Amendments to Certain Recognition and Disclosure Requirements (“ASU 2010-09”), which amends ASC Topic 855, Subsequent Events,so that SEC filers no longer are required to disclose the date through which subsequent events have been evaluated in originally issued and revised financial statements.ASU 2010-09 was effective upon issuance. Adoption of ASU 2010-09 did not have a material effect on the Company’s financial position, results of operations or cash flows. Fair Value—In January 2010, the FASB issued ASU 2010-06, Fair Value Measurements and Disclosures (Topic 820): Improving Disclosures about Fair Value Measurements (“ASU 2010-06”).This amendment to ASC Topic 820, Fair Value Measurements and Disclosures, requires additional disclosures about fair value measurements.This is effective for interim and annual periods beginning after December 15, 2009, except fordisclosures about purchases, sales, issuance and settlements in the roll forward of activity in Level III fair value measurements.Those disclosures are effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years. Adoption of ASU 2010-06 did not have a material effect on the Company’s financial position, results of operations or cash flows. Consolidation—In June 2009, the FASB issued ASC Topic 810, Consolidation (“ASC 810”) to improve financial reporting by enterprises involved with variable interest entities and to provide more relevant and reliable information to users of financial statements. ASC 810 is effective as of the first fiscal year beginning after November 15, 2009.Adoption of ASC 810 did not have a material impact on the Company’s financial position, results of operations or cash flows. 6 INTERNATIONAL COAL GROUP, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) March 31, 2010 (Dollars in thousands, except per share amounts) (3)Capital Restructuring In March 2010, the Company completed public offerings of 24,444,365 shares of its common stock, par value $0.01 per share (the “Common Stock”), at a public offering price of $4.47 per share, $115,000 aggregate principal amount of 4.00% Convertible Senior Notes due 2017 (the “2017 Convertible Notes”) and $200,000 aggregate principal amount of 9.125% Senior Secured Second-Priority Notes due 2018 (the “2018 Senior Notes”) pursuant to a shelf registration statement deemed effective by the Securities and Exchange Commission on January 15, 2010. The Company used $136,394 of the net proceeds from the Common Stock and 2017 Convertible Notes offerings to finance a cash tender offer to repurchase $114,489 aggregate principal amount of its 9.00% Convertible Senior Notes due 2012 (the “2012 Convertible Notes”). The repurchases closed on April 6, 2010. The Company used $181,384 of the net proceeds from the 2018 Senior Notes offering to finance a cash tender offer and consent solicitation to repurchase $169,124 aggregate principal amount of its 10.25% Senior Notes due July 15, 2014 (the “2014 Senior Notes”), $169,074 of which closed on March 22, 2010 and $50 closed on April 5, 2010. The remaining proceeds will be used for general corporate purposes. Additionally, the Company secured a new four-year $125,000 asset-based loan facility (the “ABL Loan Facility”) to replace its prior revolving credit facility which was set to expire in June 2011. The ABL Loan Facility, which provides $25,000 in additional borrowing capacity, contains minimal financial covenants and matures in February 2014. The ABL Loan Facility is expected to be used primarily for issuing letters of credit that collateralize the Company’s reclamation bonds. (4)Inventories Inventories consisted of the following: March 31, December31, Coal $ $ Parts and supplies Reserve for obsolescence–parts and supplies ) ) Total $ $ (5)Property, Plant, Equipment and Mine Development Property, plant, equipment and mine development are summarized by major classification as follows: March 31, December31, Coal lands and mineral rights $ $ Plant and equipment Mine development Land and land improvements Coalbed methane well development costs Less accumulated depreciation, depletion and amortization ) ) Net property, plant, equipment and mine development $ $ Depreciation, depletion and amortization expense related to property, plant, equipment and mine development was $27,250 and $29,011 for the three months endedMarch 31, 2010 and 2009, respectively. 7 INTERNATIONAL COAL GROUP, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) March 31, 2010 (Dollars in thousands, except per share amounts) (6) Debt Long-Term Debt and Capital Lease Long-term debt and capital lease consisted of the following: March 31, December 31, 9.125% Senior Notes, due 2018, net of debt discount of $1,401 $ $ — 9.00% Convertible Senior Notes, due 2012, net of debt discount of $7,493and $9,480, respectively 4.00% Convertible Senior Notes, due 2017, net of debt discount of $34,564 — Equipment notes 10.25% Senior Notes, due 2014 Capital lease and other Total Less current portion ) ) Long-term debt and capital lease $ $ 4.00% Convertible senior notes—On March 16, 2010, the Company completed a public offering of $115,000 aggregate principal amount of its 2017 Convertible Notes. Net proceeds from the offering were $111,550, after deducting underwriting fees of $3,450. The 2017 Convertible Notes are the Company’s senior unsecured obligations and are guaranteed jointly and severally on a senior unsecured basis by all of the Company’s material future and current domestic subsidiaries or that guarantee the ABL Loan Facility on a senior basis. The 2017 Convertible Notes and the related guarantees rank equal in right of payment to all of the Company’s and the guarantors’ respective existing and future unsecured senior indebtedness. Interest is payable semi-annually in arrears on April1st and October1st of each year, commencing October 1, 2010. The Company assesses the convertibility of the 2017 Convertible Notes on an ongoing basis. The 2017 Convertible Notes were not convertible as of March 31, 2010. 8 INTERNATIONAL COAL GROUP, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) March 31, 2010 (Dollars in thousands, except per share amounts) The 2017 Convertible Notes are convertible into the Company’s common stock at an initial conversion price, subject to adjustment, of $5.81 per share (approximating 172.0874 shares per one thousand dollar principal amount of the 2017 Convertible Notes). Holders may convert their notes at their option prior to January 1, 2017 only under the following circumstances: (i)during any calendar quarter after the calendar quarter ending June 30, 2010 (and only during that quarter), if the closing sale price of the Company’s common stock for each of 20 or more trading days in a period of 30 consecutive trading days ending on the last trading day of the immediately preceding calendar quarter exceeds 130% of the conversion price of such notes in effect on the last trading day of the immediately preceding calendar quarter; (ii)during the five consecutive business days immediately after any five consecutive trading day period, or the note measurement period, in which the trading price per note for each trading day of that note measurement period was equal to or less than 97% of the product of the closing sale price of shares of the Company’s common stock and the applicable conversion rate for such trading day; and (iii)upon the occurrence of specified corporate transactions. In addition, the notes will be convertible irrespective of the foregoing circumstances from, and including, January 1, 2017 to, and including, the business day immediately preceding April1, 2017. Upon conversion, the Company will have the right to deliver cash, shares of its common stock or a combination thereof, at the Company’s election. At any time on or prior to the 23rd business day immediately preceding the maturity date, the Company may irrevocably elect to deliver solely shares of its common stock in respect of the Company’s conversion obligation or pay cash up to the aggregate principal amount of the notes to be converted and deliver shares of its common stock, cash or a combination thereof in respect of the remainder, if any, of our conversion obligation. It is the Company’s current intention to settle the principal amount of any notes converted in cash. The conversion rate, and thus the conversion price, will be subject to adjustment. A holder that surrenders notes for conversion in connection with a “make-whole fundamental change” that occurs before the maturity date may in certain circumstances be entitled to an increased conversion rate. In the event the 2017 Convertible Notes become convertible, the Company would be required to classify the entire amount outstanding of the 2017 Convertible Notes as a current liability. For a discussion of the effects of the 2017 Convertible Notes on earnings per share, see Note 10. As of March 31, 2010, the equity component of the 2017 Convertible Notes was $20,791 and is included in additional paid-in capital. Interest expense resulting from amortization of the debt discount was $147 for the three months ended March 31, 2010. Interest expense on the principal amount of the 2017 Convertible Notes was $192 for the three months ended March 31, 2010. The Company has determined its non-convertible borrowing rate would have been 10.1% at issuance. 9 INTERNATIONAL COAL GROUP, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) March 31, 2010 (Dollars in thousands, except per share amounts) 9.00% Convertible senior notes—In December 2009, the Company entered into a series of privately negotiated agreements in order to induce conversions of its outstanding 2012 Convertible Notes. In connection with such agreements, the Company issued a total of 18,660,550 shares of its common stock in exchange for $63,498 aggregate principal amount of its 2012 Convertible Notes during December 2009. One of the exchange agreements, as amended, provided for closing of additional exchanges on each of January 11, 2010 and January 19, 2010 for exchange transactions occurring in 2010. Subsequent to December 31, 2009, the noteholder actually exchanged $22,000 aggregate principal amount of 2012 Convertible Notes for 6,198,668 shares of the Company’s common stock. As a result of the exchanges settled in January 2010, the Company recognized a loss on extinguishment of the related debt totaling $5,397 during the three months ended March 31, 2010. Additionally, the Company used the net proceeds from its Common Stock and 2017 Convertible Notes offerings (see Note 3) to finance the repurchase of $114,489 aggregate principal amount of 2012 Convertible Notes. The repurchases closed on April 6, 2010 resulting in a loss on extinguishment of debt totaling $6,521 subsequent to March 31, 2010. The 2012 Convertible Notes are the Company’s senior unsecured obligations and are guaranteed on a senior unsecured basis by the Company’s material current and future domestic subsidiaries. The 2012 Convertible Notes and the related guarantees rank equal in right of payment to all of the Company’s and the guarantors’ respective existing and future unsecured senior indebtedness. Interest is payable semi-annually in arrears on February1st and August1st of each year. The Company assesses the convertibility of the 2012 Convertible Notes on an ongoing basis.The 2012 Convertible Notes were not convertible as of March 31, 2010. The principal amount of the 2012 Convertible Notes is payable in cash and amounts above the principal amount, if any, will be convertible into shares of the Company’s common stock or, at the Company’s option, cash. The 2012 Convertible Notes are convertible at an initial conversion price, subject to adjustment, of $6.10 per share (approximating 163.8136 shares per one thousand dollar principal amount of the 2012 Convertible Notes). The 2012 Convertible Notes are convertible upon the occurrence of certain events, including (i)prior to February12, 2012 during any calendar quarter after September30, 2007, if the closing sale price per share of the Company’s common stock for each of 20 or more trading days in a period of 30 consecutive trading days ending on the last trading day of the immediately preceding calendar quarter exceeds 130% of the conversion price in effect on the last trading day of the immediately preceding calendar quarter; (ii)prior to February12, 2012 during the five consecutive business days immediately after any five consecutive trading day period in which the average trading price for the notes on each day during such five trading-day period was equal to or less than 97% of the closing sale price of the Company’s common stock on such day multiplied by the then current conversion rate; (iii)upon the occurrence of specified corporate transactions; and (iv)at any time from, and including February1, 2012 until the close of business on the second business day immediately preceding August1, 2012. In addition, upon events defined as a “fundamental change” under the 2012 Convertible Notes indenture, the Company may be required to repurchase the 2012 Convertible Notes at a repurchase price in cash equal to 100% of the principal amount of the notes to be repurchased, plus any accrued and unpaid interest to, but excluding, the fundamental change repurchase date. In the event the 2012 Convertible Notes become convertible, the Company would be required to classify the entire amount outstanding of the 2012 Convertible Notes as a current liability. In addition, if conversion occurs in connection with certain changes in control, the Company may be required to deliver additional shares of the Company’s common stock (a “make-whole” premium) by increasing the conversion rate with respect to such notes.For a discussion of the effects of the 2012 Convertible Notes on earnings per share, see Note 10. 10 INTERNATIONAL COAL GROUP, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) March 31, 2010 (Dollars in thousands, except per share amounts) As of March 31, 2010 and December 31, 2009, the equity component of the 2012 Convertible Notes was $8,381 and $9,702, respectively, and is included in additional paid-in capital. Interest expense resulting from amortization of the debt discount was $705 and $1,002 for the three months ended March 31, 2010 and 2009, respectively. Interest expense on the principal amount of the 2012 Convertible Notes was $3,200 and $5,063 for the three months ended March 31, 2010 and 2009, respectively. The Company has determined its non-convertible borrowing rate would have been 11.7% at issuance. 9.125% Senior secured notes—On March 22, 2010, the Company completed a public offering of $200,000 aggregate principal amount of its 2018 Senior Notes, with net proceeds of approximately $193,596 to the Company after deducting discounts and underwriting fees of $6,404. Interest on the 2018 Senior Notes is payable semi-annually in arrears on April 1st and October 1st of each year, commencing October 1, 2010. The obligations under the 2018 Senior Notes are fully and unconditionally guaranteed, jointly and severally, by all of the Company’s wholly-owned domestic subsidiaries other than subsidiaries that are designated as unrestricted subsidiaries. The 2018 Senior Notes and the guarantees are secured by a second-priority lien on, and security interest in, substantially all of the Company’s and the guarantors’ assets, junior to first-priority liens that secure the Company’s ABL Loan Facility and certain other permitted liens under the indenture that governs the notes. Prior to April 1, 2014, the Company may redeem all or a part of the 2018 Senior Notes at a price equal to 100% of the principal amount plus an applicable “make-whole” premium and accrued and unpaid interest to the redemption date. The Company may redeem the 2018 Senior Notes, in whole or in part, beginning on April 1, 2014. The initial redemption price will be 104.563% of their aggregate principal amount, plus accrued and unpaid interest. The redemption price declines to 102.281% and 100.000% of their aggregate principal amount, plus accrued and unpaid interest, on April 1, 2015 and April 1, 2016 and thereafter, respectively. In addition, at any time and from time to time prior to April 1, 2013, the Company may redeem up to 35% of the 2018 Senior Notes at a redemption price equal to 109.125% of its principal amount plus accrued and unpaid interest using proceeds from sales of certain kinds of the Company’s capital stock. Upon the occurrence of a change of control or the sale of the Company’s assets, it may be required to repurchase some or all of the notes. The indenture governing the 2018 Senior Notes contains covenants that limit the Company’s ability to, among other things, incur additional indebtedness, issue preferred stock, pay dividends, repurchase, repay or redeem its capital stock, make certain investments, sell assets and incur liens. As of March 31, 2010, the Company was in compliance with its covenants under the indenture. 10.25% Senior notes—Interest on the 2014 Senior Notes is payable semi-annually in arrears on July15th and January15th of each year. The 2014 Senior Notes are senior unsecured obligations and are guaranteed on a senior unsecured basis by all of the Company’s current and future domestic subsidiaries that are material or that guarantee the Company’s ABL Loan Facility. The 2014 Senior Notes and the guarantees rank equally with all of the Company’s and the guarantors’ existing and future senior unsecured indebtedness, but are effectively subordinated to all of the Company’s and the guarantors existing and future senior secured indebtedness to the extent of the value of the assets securing that indebtedness and to all liabilities of the Company’s subsidiaries that are not guarantors. The Company has the option to redeem all or a portion of the 2014 Senior Notes at 100% of the aggregate principal amount at any time on or after July 15, 2012. The Company may redeem the 2014 Senior Notes, in whole or in part, beginning on July 15, 2010. The initial redemption price will be 105.125% of their aggregate principal amount, plus accrued and unpaid interest. The redemption price declines to 102.563% and 100.000% of their aggregate principal amount, plus accrued and unpaid interest, on July 15, 2011 and July 15, 2012 and thereafter, respectively. Upon a change of control, the Company may be required to offer to purchase the 2014 Senior Notes at a purchase price equal to 101% of the principal amount, plus accrued and unpaid interest. 11 INTERNATIONAL COAL GROUP, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) March 31, 2010 (Dollars in thousands, except per share amounts) The indenture governing the 2014 Senior Notes contains covenants that limit the Company’s ability to, among other things, incur additional indebtedness, issue preferred stock, pay dividends, repurchase, repay or redeem the Company’s capital stock, make certain investments, sell assets and incur liens. As of March 31, 2010, the Company was in compliance with its covenants under the indenture. Asset-based loan facility—On February 22, 2010, the Company entered into an ABL Loan Facility which replaced its prior senior secured credit facility. The ABL Loan Facility is a $125,000 senior secured facility with a four-year term, all of which is available for loans or the issuance of letters of credit. Subject to certain conditions, at any time prior to maturity, the Company will be able to elect to increase the size of the ABL Loan Facility, up to a maximum of $200,000. Availability under the ABL Loan Facility is determined using a borrowing base calculation. The ABL Loan Facility is guaranteed by all of the Company’s current and future wholly-owned subsidiaries and secured by a first priority security interest on all of the Company’s and each of the Company’s guarantors’ existing and after-acquired real and personal property, including all outstanding equity interests of the Company’s wholly-owned subsidiaries. The ABL Loan Facility has a maturity date of February 22, 2014. The ABL Loan Facility has an early acceleration provision if more than $20,000 aggregate principal amount of 2012 Convertible Notes remains outstanding as of January 31, 2012. Accordingly, the Company intends to repurchase an additional amount of the 2012 Convertible Notes so that no more than $20,000 remains outstanding as of that date.As of March 31, 2010, the Company had no borrowings outstanding, letters of credit totaling $83,401 outstanding and $28,003 available for future borrowing capacity, and was in compliance with its financial covenants under the ABL Loan Facility. The ABL Loan Facility was amended onMay 6, 2010 for minor technical corrections. Equipment notes—The equipment notes, having various maturity dates extending to September 2014, are collateralized by mining equipment. As of March 31, 2010, the Company had amounts outstanding with terms ranging from 36 to 60 months and a weighted-average interest rate of 7.37%. Additional funds are available under the Company’s revolving equipment credit facility for terms up to 60 months at an interest rate of 6.75% at March 31, 2010. Capital lease and other—The Company leases certain mining equipment under a capital lease. The Company imputed interest on its capital lease using a rate of 10.44%. Short-Term Debt The Company finances the majority of its annual insurance premiums, with the related obligation included in short-term debt. The weighted-average interest rate applicable to the notes was 1.77% at March 31, 2010. As of March 31, 2010 and December 31, 2009, the Company had $1,333 and $2,166, respectively, outstanding related to insurance financing. 12 INTERNATIONAL COAL GROUP, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) March 31, 2010 (Dollars in thousands, except per share amounts) (7) Income Taxes The effective income tax rates applied to the three months endedMarch 31, 2010 and 2009 were calculated using estimated annual effective rates based on projected earnings for the respective years, exclusive of discrete items. The effective income tax rate applied to the three months endedMarch 31, 2010 decreased to 4% from an effective income tax of23% applied to the three months endedMarch 31, 2009, primarily resulting from the effect of an increase in forecasted income tax deductions for depletion of mineral rights. Discrete items that only impacted the current period were excluded from the estimated annual effective tax rate applied to the three months ended March 31, 2010. The net tax benefit related to the discrete items of $6,268 was comprised of tax benefits of $6,288 for the loss on the repurchase of 2014 Senior Notes, $638 for the loss on exchanges of 2012 Convertible Notes and $171 for other miscellaneous discrete items, as well as tax expense of $829 related to the Health Care Reform and Education Reconciliations Act taxation of Medicare Part D. There were no significant discrete items excluded from the estimated annual effective rate for the three months ended March 31, 2009. (8) Employee Stock Awards The Company’s Amended and Restated 2005 Equity and Performance Incentive Plan (the “Plan”) permits the granting of stock options, restricted shares, stock appreciation rights, restricted share units, performance shares or performance units to its employees for up to 18,000,000 shares of common stock. Option awards are generally granted with an exercise price equal to the market price of the Company’s stock at the date of grant and have 10-year contractual terms. The option and restricted stock awards generally vest in equal annual installments of 25% over a four-year period. The Company recognizes expense related to the awards on a straight-line basis over the vesting period. The Company issues new shares upon the exercise of option awards. The Black-Scholes option pricing model was used to calculate the estimated fair value of the options granted. The estimated grant date fair value of the options granted during the three months ended March 31, 2010 and 2009 was calculated using the following assumptions: March 31, Expected term (in years) 5 – 7.5 5 Expected volatility 50.8% – 67.4% 48.2%– 50.8% Weighted-average expected volatility 67.4% 50.8% Risk-free rate 2.4% – 3.1% 1.4% – 1.9% Expected dividends — — The Company estimated forfeiture rates of 5.50% and 4.50% at March 31, 2010 and 2009, respectively. The Company estimates volatility using both historical and market data. The expected option term is based on historical data and exercise behavior. The risk-free interest rates are based on the rates of zero coupon U.S. Treasury bonds with similar maturities on the date of grant. The estimated forfeiture rates were determined based on historical turnover of the Company’s employees eligible under the plan. Stock-based employee compensation expense of $612 and $834, net of tax of $372 and $506, related to the issuance of all stock-based awards outstanding was included in earnings for the three months ended March 31, 2010 and 2009, respectively. 13 INTERNATIONAL COAL GROUP, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) March 31, 2010 (Dollars in thousands, except per share amounts) A summary of the Company’s outstanding option awardsas of March 31, 2010, and changes during the three months ended March 31, 2010, is as follows: Options Shares Weighted- Average Exercise Price Weighted- Average Remaining Contractual Term (years) Aggregate Intrinsic Value Outstanding at January1, 2010 $ Granted Forfeited (12,935 ) Expired (600 ) Outstanding at March 31, 2010 $ VestedorexpectedtovestatMarch 31, 2010 $ Exercisable at March 31, 2010 $ 31 The weighted-average grant-date fair value of options granted during the three months ended March 31, 2010 and 2009 was $2.60 and $0.73, respectively. There were no options exercised during the three months ended March 31, 2010 and 2009. A summary of the Company’s nonvested restricted stock awards as of March 31, 2010, and changes during the three months ended March 31, 2010, is as follows: Restricted Shares Shares Weighted- AverageGrant-Date Fair Value Nonvested at January 1, 2010 $ Granted Vested ) Forfeited ) Nonvested at March 31, 2010 The weighted-average grant-date fair value of restricted stock granted during the three months ended March 31, 2010 and 2009 was $4.11 and $1.53, respectively. The total fair value of restricted stock vested during the three months ended March 31, 2010 and 2009 was $261 and $267, respectively. A summary of the Company’s nonvested restricted stock unit awards as of March 31, 2010, and changes during the three months ended March 31, 2010, is as follows: Restricted Share Units Shares Weighted- AverageGrant-Date Fair Value Nonvested at January 1, 2010 — $ — Granted Vested ) Forfeited — — Nonvested at March 31, 2010 — — 14 INTERNATIONAL COAL GROUP, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) March 31, 2010 (Dollars in thousands, except per share amounts) The weighted-average grant-date fair value of restricted share units granted during the three months ended March 31, 2010 and 2009 was $4.11 and $1.52, respectively. The total fair value of restricted share units vested during both of the three months ended March 31, 2010 and 2009 was $350. As of March 31, 2010, there was $7,682 of unrecognized compensation cost related to nonvested stock-based awards that is expected to be recognized over a weighted-average period of 3.0 years. The Plan provides recipients the ability to satisfy tax obligations upon vesting of shares of restricted stock by having the Company withhold a portion of the shares otherwise deliverable to the recipients. During the three months ended March 31, 2010 and 2009, the Company withheld 2,627 shares and 4,768 shares of common stock, respectively, from employees in connection with tax withholding obligations. The value of the common stock that was withheld was based upon the closing price of the common stock on the applicable vesting dates. Such shares were included in treasury stock in the Company’s condensed consolidated balance sheet. (9) Employee Benefits Postretirement Benefits The following table details the components of the net periodic benefit cost for postretirement benefits other than pensions for the three months endedMarch 31, 2010 and 2009. Threemonthsended March 31, Net periodic benefit cost: Service cost $ $ Interest cost Amortization of actuarial loss 28 73 Benefit cost $ $ The plan is unfunded; therefore, no contributions were made by the Company for the three months endedMarch 31, 2010 and 2009. In March2010, the Patient Protection and Affordable Care Act (“PPACA”)and the Health Care and Education Reconciliation Act (“HCERA” or, collectively with PPACA, the “Act”)were enacted into law. The Act is a comprehensive health care reform bill. Provisions of the PPACA, among other things, repeal the current rule permitting deduction of the portion of the drug coverage expense that is offset by the Medicare PartD subsidy, effective for taxable years beginning after December31, 2012. Under the Act, the Company will no longer receive a federal income tax deduction for the expenses incurred in connection with providing the subsidized coverage to the extent of the subsidy received. Because future anticipated retiree prescription drug plan liabilities and related subsidies are already reflected in the Company’s financial statements, this change required it to reduce the value of the related tax benefits recognized in its financial statements in the period during which the Act was enacted. As a result, the Company recorded a one-time, non-cash income tax charge of $829 during the three months ended March 31, 2010 to reflect the impact of this change. The Act also amended previous legislation related to coal workers’ pneumoconiosis (black lung), providing automatic extension of awarded lifetime benefits to surviving spouses and providing changes to the legal criteria used to assess and award claims.The Company is in the process of evaluating the impact of this and other remaining provisions of the Act. 15 INTERNATIONAL COAL GROUP, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) March 31, 2010 (Dollars in thousands, except per share amounts) Black Lung Benefits The following table details the components of the net periodic benefit cost for black lung benefits for the three months endedMarch 31, 2010 and 2009. Threemonthsended March 31, Net periodic benefit cost: Service cost $ $ Interest cost Amortization of actuarial gain ) ) Benefit cost $ $ The plan is unfunded; therefore, no contributions were made by the Company for the three months endedMarch 31, 2010 and 2009. (10) Earnings Per Share Basic earnings per share is computed by dividing net income or lossavailable to common shareholders by the weighted-average number of common shares outstanding during the period, excluding restricted common stock subject to continuing vesting requirements. Diluted earnings per share is calculated based on the weighted-average number of common shares outstanding during the period and, when dilutive, potential common shares from the exercise of stock options, restricted common stock subject to continuing vesting requirements, restricted stock units and convertible debt, pursuant to the treasury stock method. Reconciliations of weighted-average shares outstanding used to compute basic and diluted earnings per share for the three months endedMarch 31, 2010 and 2009 are as follows: Threemonthsended March 31, Net income (loss) attributable to International Coal Group, Inc. $ ) $ Weighted-average common shares outstanding—basic Incremental shares arising from: Stock options — — Restricted shares — Restricted stock units — — Convertible notes — — Weighted-average common shares outstanding—diluted Earnings Per Share: Basic $ ) $ Diluted $ ) $ 16 INTERNATIONAL COAL GROUP, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) March 31, 2010 (Dollars in thousands, except per share amounts) Options to purchase 5,839,160 shares of common stock and 1,439,521 shares of restricted common stock outstanding at March 31, 2010 have been excluded from the computation of diluted net income per share for the three months ended March 31, 2010 because their effect would have been anti-dilutive. Options to purchase 2,818,317 shares of common stock outstanding at March 31, 2009 have been excluded from the computation of diluted net income per share for the three months ended March 31, 2009 because their effect would have been anti-dilutive. The Company currently intends to settle the principal amount of the 2017 Convertible Notes in cash and amounts above the principal amount, if any, will be settled with shares of the Company’s common stock or, at the Company’s option, cash.The volume weighted-average price of the Company’s common stock for the applicable cash settlement averaging period of the 2017 Convertible Notes was below the initial conversion price of $5.81 per share. Accordingly, there were no potentially dilutive shares related to the 2017 Convertible Notes at March 31, 2010. The principal amount of the 2012 Convertible Notes is payable in cash and amounts above the principal amount, if any, will be settled with shares of the Company’s common stock or, at the Company’s option, cash.The volume weighted-average price of the Company’s common stock for the applicable cash settlement averaging period of the 2012 Convertible Notes was below the initial conversion price of $6.10 per share. Accordingly, there were no potentially dilutive shares related to the 2012 Convertible Notes at March 31, 2010 and 2009. (11) Fair Value of Financial Instruments The estimated fair values of the Company’s financial instruments are determined based on relevant market information. These estimates involve uncertainty and cannot be determined with precision. The following methods and assumptions were used to estimate the fair value of each class of financial instrument. Cash and Cash Equivalents, Accounts Receivable, Accounts Payable, Short-Term Debt and Other Current Liabilities—The carrying amounts approximate the fair value due to the short maturity of these instruments. Long-term Debt—The fair value of the convertible notes and senior notes were based upon their respective values in active markets.The fair value of the aggregate principal amounts outstanding as of March 31, 2010 and December31, 2009 are as follows: March 31, 2010 December 31, 2009 Principal Outstanding Principal Fair Value Principal Outstanding Principal Fair Value 4.00% Convertible Senior Notes, due 2017 $ $ $
